The disclosure is objected to because of the following informalities: In replacement paragraph [0023], 4th line therein, note that --(FIGS. 3 and 5)-- should be inserted after “254”, for consistency with the labeling in those drawing figures. In replacement paragraph [0027], 4th line therein, note that a –(-- should be inserted prior to “as” for grammatical clarity.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 21-24; 11, 12, 14-20, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 11, lines 8 & 9, note that it is unclear whether the respective recitation of “outside the launch structure”, at these instances, would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claims 2, 7, 12, 17, note that for the “waveguide” launch structure embodiments recited in these claims, it is unclear whether the “waveguide” can properly depend from the “launch structure” set forth in the respective claims 1 & 11. That is to say, the launch structure recited in claims 1 & 11 requires RF energy to propagate in a second direction which then enters the cavity in a first direction that is orthogonal to the second direction. However, for each waveguide embodiment, the waveguides therein are each oriented along the orthogonal (i.e. first) direction and thus are not consistent with redirecting RF energy from a second direction to a direction orthogonal to the second direction as set forth in claims 1 & 11, respectively. Appropriate clarification is needed.
In claim 20, line 2, note that it is unclear how “a dielectric layer”, as recited herein would relate to the “dielectric structure”, as recited in claim 11 (i.e. the dielectric layer is a part of the dielectric structure, the dielectric layer is a separate and distinct feature from the dielectric structure, etc.). Appropriate clarification is needed.
In claims 21, 24, 25, 28, note that it is unclear how the “orthogonal” flow direction, recited herein relates to the “angled” flow direction, as respectively recited in claims 1 & 11 (i.e. the orthogonal orientation as a part of the angled flow direction, the orthogonal flow direction is separate and distinct from the angled flow direction, etc.). Appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by any one of Miller et al, Katehi et al and Takahashi et al (each reference of record). 
Note that any one of the Miller et al (i.e. FIG. 2), Katehi et al (i.e. Figs. 1a, 1b) and Takahashi et al (i.e. FIG. 1) references discloses an apparatus, comprising: a substrate (i.e. (20) in Miller et al; wafer (20) in Katehi et al; (101) in Takahashi et al) comprising a cavity (i.e. (22) in Miller et al; (18) in Katehi et al; penetration hole (114) in Takahashi et al) disposed therein; a dielectric structure (e.g. dielectric (33) in Miller et al; wafer (16) in Katehi et al; substrate (106) in Takahashi et al) covering a part of the corresponding cavity and thus sealing the cavity (i.e. inherent in each reference by virtue of the bonding of the dielectric structure to the substrate); a launch structure (e.g. conductor (32) in conjunction with aperture (30) in Miller et al; microstrip line (12) in conjunction with aperture (22) in Katehi et al; input/output line (107) in conjunction with coupling slot (105) in Takahashi et al) formed on the corresponding dielectric substrate and located outside the corresponding hermetically sealed cavity. In operation, RF energy propagating in a second direction along the respective conductor/microstrip line/input-output line changes direction such as to propagate the RF energy in a first direction orthogonal (i.e. an angled direction) to the second direction through the corresponding aperture/coupling slot into the corresponding cavity.
Claims 1, 4, 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song et al (of record). 
Song et al (i.e. FIGS. 2B, 2C) discloses an apparatus, comprising: a substrate (i.e. semiconductor substrate (1000) in FIG. 2C) having a cavity (i.e. (500) in FIG. 2C) disposed therein; a dielectric structure (i.e. substrate (300) in FIG. 2C) covering at least a portion of the cavity (i.e. see FIG. 2C), such that the cavity (500) is sealed (i.e. inherent by virtue of bonding the dielectric structure (300) to the substrate (1000) in FIG. 2C); a launch structure (i.e. microstrip line (400) in conjunction with slot (210) in FIG. 2C) formed on the dielectric substrate (1000) and outside the sealed cavity (500), wherein the microstrip line (400) of the launch structure further includes a pair of ground pads (i.e. 700 in FIG. 2B), which in conjunction with the microstrip line (400) collectively forms a coplanar waveguide. In operation, RF energy propagates in a second direction along the microstrip line (400) and changes direction to propagate in a first direction orthogonal (i.e. an angled direction) to the second direction, such as to pass through the slot (210), which corresponds to the claimed iris, into the cavity (500).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (of record). 
Song et al discloses the claimed invention except for the shape of the slot or iris being a bow-tie shape (i.e. claim 5) or a chevron shape (i.e. claim 6). Although the shape of the iris or slot (210) in Song et al is rectangular, it would have been an obvious design consideration to have selected any desirable shape (e.g. bow-tie, chevron, etc.) for the coupling iris or slot based on the desired RF coupling characteristic of RF energy to/from the cavity, which would have been within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of such a modification.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1; 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9; 5, respectively of U.S. Patent No. 9529334 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because these patent claims each recite a substrate having a cavity therein which is hermetically sealed and coupled (i.e. via apertures) in an angled manner relative to a launch or coupling structure outside of the cavity. Additionally, with respect to application claim 11, note that patent claim 5 further recites a transceiver that receives and transmits signals from/to the cavity, such that an error signal is generated which is usable to adjust a frequency of the signal. Additionally, note that the presence of apertures for coupling signals to/from the cavity must necessarily cause an orthogonal direction change as signals propagate along the surface of the coupling structure must change direction orthogonally to be able to pass through the apertures.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10498001 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim  recite a substrate having a cavity therein which is hermetically sealed and coupled (i.e. via apertures) in an angled manner to a launch or coupling structure outside of the cavity. Additionally, note that patent claim 8 further recites a transceiver that receives and transmits signals from/to the cavity, such that an error signal is generated which is usable to adjust a frequency of the signal. Furthermore, note that the presence of apertures for coupling signals to/from the cavity must necessarily cause an orthogonal (i.e. angled) direction change as signals propagate along the surface of the coupling structure must change direction orthogonally to be able to pass through the apertures.
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.
Regarding the objections to the specification and drawings, as well as the rejection to the claims under 35 USC 112, paragraph (b), applicants’ have asserted that an earnest effort has been made to address these issues.
In response, the examiner acknowledges applicants’ earnest effort to address these issues and notes that a majority of these issues have been satisfactorily addressed. However, certain issues with respect to the specification and claims {i.e. under paragraph 112(b)} remain outstanding, as enumerated in the above Office action and thus need to be addressed in applicants’ next response.
Regarding the prior art rejections, applicants’ have asserted that none of the prior art discloses a sealed cavity and therefore such prior art references fail to meet this aspect of the claims.
In response, the examiner finds applicants’ assertion to be unpersuasive. It should be noted that original claims 1 & 11 each recited that the cavity was “hermetically sealed”. However, it should also be noted that by amendment, the term “hermetically” was removed as the means of “sealing”. Accordingly, in view of such an amendment, the nature of such a “sealing” has been broadened and therefore a broadest reasonable interpretation would have a cavity that is closed off by appropriate structures. Such is clearly evident in each one of the prior art of record, where corresponding dielectric and conductive materials are arranged with respect to each other as to form the closed off cavity. By contrast, note that use of the term “hermetically sealed” connotes a specific type of seal that would be clearly different from the more generic term “sealed”.
Regarding the obviousness double patenting rejections, it should be noted that applicants’ do not appear to have address such a rejection (i.e. no appropriate actions appears taken nor are any comments provided indicating why the obviousness double patenting rejections are no longer appropriate). As far as the examiner can ascertain, the amended limitation continue to be met by the claims of the cited patents (e.g. the cavity being sealed in the amended application claims continue to be met by the cavity being hermetically sealed, as recited in the claims of the cited patents). Accordingly, applicants’ need to address the issue of obviousness double patenting in the next response. 
Claims 2, 7-10, 22-24; 12, 14-20, 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        

B. Lee